
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1662
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 3, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Child Care and Development
		  Block Grant Act of 1990 to require child care providers to provide to parents
		  information regarding whether such providers carry current liability
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Anthony DeJuan Boatwright
			 Act.
		2.AmendmentsSection 658e(c)(2) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(2)) is
			 amended—
			(1)in subparagraph
			 (E)(i) by adding at the end the following: The State shall include as
			 part of its regulatory process for issuance and renewal of licenses to
			 providers of child care services, a recommendation to each provider that it
			 carry current liability insurance covering the operation of its child care
			 business., and
			(2)in subparagraph
			 (F)—
				(A)in clause (ii) by
			 striking and at the end,
				(B)in clause (iii) by
			 striking the period at the end and inserting a semicolon,
				(C)by inserting after
			 clause (iii) the following:
					
						(iv)a requirement that each licensed child care
				provider—
							(I)post publicly and
				conspicuously in the service area of its premises a notice specifying whether
				or not such provider carries current liability insurance covering the operation
				of its child care business;
							(II)provide to parents of children to whom it
				provides child care services a written notice stating whether or not such
				provider carries current liability insurance covering the operation of its
				child care business, including the amount of any such coverage;
							(III)obtain the
				signature of at least 1 parent of each such child on such written notice
				acknowledging that such parent has received such notice; and
							(IV)maintain such
				notice (or a copy of such notice) as signed by such parents (or a copy of the
				signed notice) in such provider’s records during the period in which the child
				receives such services.
							,
				and
				(D)in the last
			 sentence by inserting clauses (i), (ii), or (iii) of after
			 Nothing in.
				3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on October 1 of the 1st fiscal
			 year that begins more than 1 year after the date of the enactment of this
			 Act.
		
	
		
			Passed the House of
			 Representatives June 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
